PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                    ______________

                        No. 10-1311
                       _____________

                 SILVIA MORENO GARCIA;
                CLAUDIA MORENO GARCIA,
                                                  Petitioners
                              v.

     ATTORNEY GENERAL OF THE UNITED STATES,

                                                   Respondent
                       _____________

                 On Petition for Review from an
           Order of the Board of Immigration Appeals
          (Board Nos. A094-783-360 & A094-783-359)
              Immigration Judge: Henry S. Dogin
                        ______________

                    Argued June 21, 2011

   Before: HARDIMAN and ALDISERT, Circuit Judges
               and RESTANI * Judge.


      *
        The Honorable Jane A. Restani, Judge of the United
States Court of International Trade, sitting by designation.
                 (Filed: November 28, 2011)

Rosa H. Soy [Argued]
2nd Floor
85 Park Street
Montclair, NJ 07042
      Attorney for Petitioners

Yedidya Cohen [Argued]
Eric H. Holder, Jr.
Kate D. Balaban
David V. Bernal
Susan K. Houser
Thomas W. Hussey
Gary J. Newkirk
Anthony C. Payne
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Attorneys for Respondent

                       _____________

                 OPINION OF THE COURT
                     _____________

HARDIMAN, Circuit Judge.

      Claudia Moreno Garcia (Claudia) and Silvia Moreno
Garcia (Silvia) petition for review of an order of the Board of
Immigration Appeals (BIA) affirming the decision of an




                              2
Immigration Judge (IJ) rejecting their applications for
asylum, withholding of removal, and protection under the
Convention Against Torture (CAT). Although we find
sufficient merit in Silvia‘s petition to order a remand, we will
deny Claudia‘s petition.

                               I1

       Claudia was born on October 31, 1977, in Guatemala
City, Guatemala. In late December 1998 or early January
1999, Claudia illegally entered the United States at San
Ysidro, California. Claudia‘s younger sister Silvia was born
on April 6, 1981, also in Guatemala City. Silvia illegally
entered the United States at San Ysidro in October 2005.

       A little over a year after Silvia entered the United
States, the Department of Homeland Security served Claudia
and Silvia with separate Notices to Appear, charging
removability under the Immigration and Nationality Act
(INA), 8 U.S.C. § 1182(a)(6)(A)(i). Both sisters conceded
removability but applied for asylum, withholding of removal,
and CAT protection, claiming that if they are returned to


       1
          To the extent the Immigration Judge‘s factual
findings are not so clearly erroneous that ―any reasonable
adjudicator would be compelled to conclude to the contrary,‖
we accept them as ―conclusive.‖ 8 U.S.C. § 1252(b)(4)(B).
See infra Part II.A. We also supplement the IJ‘s version of
the facts and correct minor misstatements therein by
including details found in Claudia‘s and Silvia‘s affidavits
and testimony, but we do so only to the extent they do not
conflict with the IJ‘s findings.




                               3
Guatemala, they will be persecuted by Valle del Sol, a violent
gang the Guatemalan government allegedly cannot control.

       Although the sisters‘ affidavits and testimony before
the IJ indicate that their respective problems with Valle del
Sol were distinct, both traced their problems with the gang
back to their cousin, Hilda Marleny Sosa del Cid (Hilda). In
1986, shortly after Claudia and Silvia‘s father died, their
mother moved to the United States, leaving her daughters
with her sister Gloria. Hilda, who is one of Gloria‘s five
children, is roughly the same age as Claudia. The sisters‘
living situation with their aunt Gloria and cousin Hilda was
not ideal. Gloria withheld the money that Claudia and
Silvia‘s mother sent them from the United States, and Hilda
was violent and associated with gang members, one of whom,
Jorge Solis Mexicanos, became her husband. Mexicanos was
a career criminal and a leader of Valle del Sol.

                               II

                               A

       We first consider Silvia‘s petition for review because it
presents a closer question than Claudia‘s petition. In the
summer of 2003, Hilda used Silvia‘s home telephone to help
Valle del Sol assassinate a prominent human rights activist
named Jose Lopez-Lopez.             After the murder was
accomplished, Hilda told Silvia that gang members Juan
Carlos Munoz Castillo (aka ―Topacio‖) and Dennis
Marroquin participated in the crime and warned Silvia that
she would be killed if she helped the authorities find Lopez-
Lopez‘s killers. Silvia‘s safety concerns were exacerbated by
the fact that she was pregnant at the time and also looking
after her younger sister, Danay.




                               4
        On August 14, 2003, the investigation of Lopez-
Lopez‘s murder led police to Silvia, who refused to cooperate
even after several hours of interrogation. At the end of their
questioning, the police left, telling Silvia they would return
the following day. Silvia then received a telephone call from
an unknown woman who told her that Hilda was concerned
that Silvia would report her to the police. The woman then
requested a meeting with Silvia in a park. Silvia declined the
invitation and went to stay with a friend instead.

        The following day, Silvia met police officers at a
church. She and the officers then traveled to a restaurant
where they discussed the evidence against her (i.e., the fact
that a phone call that led to Lopez-Lopez‘s murder came from
her house). The police threatened to arrest Silvia, but she
refused to disclose any information. After leaving the
restaurant, however, Silvia learned that her house had been
ransacked. Too frightened to return home, Silvia fled to her
grandfather‘s house but was turned away because her
relatives feared retaliation from Hilda. Silvia then turned to a
lawyer who recommended she leave Guatemala City and not
tell anyone where she was going, but added that she should
call him in a few days. Silvia followed the lawyer‘s advice
and went to stay with a friend several hours away in the city
of Escuintla.

       When Silvia called the lawyer, he told her there was
nothing he could do and it was unlikely any lawyer would
take her case. He explained that Silvia had two options: side
with the authorities or with Valle del Sol. That day, Silvia
contacted officials from Guatemala‘s Public Ministry and
arranged a meeting at a restaurant. Officers transported her
from the restaurant to another building where, for the first
time, Silvia agreed to give a statement implicating Hilda,



                               5
Topacio, and Marroquin. In return for her assistance with the
prosecution, the Public Ministry officials agreed to place
Silvia and her sister Danay in witness protection until Silvia
testified and then relocate them to another country.

        While in witness protection, Silvia and Danay were
protected around the clock by armed security teams. In
addition, they were moved from hotel to hotel as many as
twelve times in three months because of potential security
breaches. At various times prior to trial, security personnel
were forced to transport Silvia and Danay in armored cars,
strictly control their food, keep them away from windows,
and arrange for a special trip to the hospital to address a
problem with Silvia‘s pregnancy.2

       Silvia claimed that despite these security precautions,
Hilda threatened her over the phone. Silvia also learned that
Marroquin had evaded trial and disappeared, and that Hilda‘s
brother, Henry Sosa, was threatening Claudia and her mother
in the United States.

        Silvia appeared in court twice in October 2003. The
first time, she did not testify because the defendants, Hilda
and Topacio, were not given proper notice. Two weeks later,
Silvia testified under oath outside the presence of the
defendants while wearing a disguise and a bulletproof vest.
Notwithstanding these precautions, Silvia received a phone
call from an unknown individual who said that Silvia was
being watched during her first court appearance and that if
she testified, she and Danay would be killed. The caller also


       2
         By the time arrangements were made for Silvia to get
to the hospital, it was too late, and she suffered a miscarriage.



                               6
mentioned that Henry Sosa knew where her mother and
Claudia were living in the United States.

        A little over a month after Silvia testified, she and
Danay were relocated to Mexico, where the Guatemalan and
Mexican governments, along with the United Nations and
other international organizations, arranged for them to
register as refugees. In Mexico City, Silvia and Danay met
with representatives from Mexico‘s refugee commission, the
Comisión Mexicana de Ayuda a Refugiados (COMAR), as
well as two non-governmental organizations and the United
Nations. They were taken to a hotel, and Guatemalan
officials remained in Mexico City to assist in their transition.

       Approximately two months later, in February 2004,
Silvia and Danay were granted refugee status in Mexico,
which permitted them to remain in the country as long as they
renewed their status annually. According to Silvia, however,
the threats persisted. In the spring of 2004, Silvia saw Dennis
Marroquin on the subway.            After Silvia reported the
encounter to COMAR, she and Danay were relocated to
Guadalajara, Mexico, where they were placed in refugee
housing. Meanwhile, Hilda, who was in prison at the time,
kept calling.

       In September 2005, Danay and Silvia‘s relationship
fractured, and Danay left Mexico for the United States. Silvia
claimed that for the rest of her time in Mexico, she was
discriminated against and treated poorly because of her
refugee status, which made it difficult to find a job.
Consequently, she decided to move to Tijuana, Mexico, so
she could enter the United States. Once in the United States,
Silvia moved to New Jersey where she lived with her mother
and Claudia.



                               7
        Silvia testified before the IJ that Henry Sosa called her
in the United States and told her to recant her testimony.
Silvia refused to do so, and Hilda was convicted. Silvia also
testified that she later saw Sosa on the street in New Jersey
and that he began calling her house, telling her Hilda would
soon get out of prison and implying that some harm would
befall Silvia once Hilda was released. Silvia also testified
that Hilda has been released from prison and unsuccessfully
attempted to enter the United States.

                               B

       The IJ issued an oral decision denying Silvia‘s
application, finding that she was barred from receiving
asylum because she had firmly resettled in Mexico before
entering the United States. Oral Decision of the IJ, Garcia &
Garcia, File Nos. A094783360 & A094783359, at 18–19
(June 2, 2008) (IJ Dec.). The IJ also determined that although
there was ―a plethora of documentation about Silvia‘s
testimony, [and] Silvia‘s assistance in the prosecution against
Hilda,‖ she was not eligible for asylum or withholding of
removal because any persecution she might face is not on
account of her membership in a cognizable ―particular social
group‖ (i.e., individuals who testify against gang members).
Id. The IJ noted that there was no corroborating evidence
regarding Sosa or the threat he might present in the future,
and that even if Sosa might look to harm Silvia, the
Guatemalan government had shown it was willing and able to
protect her. Id. at 19–21. Finally, the IJ rejected her CAT
claim citing a lack of evidence that the Guatemalan
government would acquiesce in, or turn a blind eye to, her
torture. Id. at 21.




                               8
        Silvia appealed, and the BIA issued an opinion
affirming the IJ‘s decision. The BIA relied primarily on two
of the IJ‘s findings: (1) ―that Silvia did not demonstrate an
objectively reasonable fear of future persecution in
Guatemala because she did not show that she is unable or
unwilling to avail herself of the protection of the Guatemalan
government;‖ and (2) ―that the Guatemalan government is
willing to protect Silvia such that she cannot be considered a
‗refugee‘ within the meaning of the [INA].‖ Decision of the
BIA, File Nos. A094783360 & A094783359, at 2 (Dec. 31,
2009) (BIA Dec.) (citing 8 C.F.R. § 1208.13(b)(2)(i)(C)).
The BIA added in a footnote that it ―also concur[s] with the
[IJ]‘s alternative ruling that the harm [Silvia] fears is not on
account of a protected ground.‖3 Id. at 4 n.1. Both sisters‘
CAT claims were rejected for the reason stated by the IJ. Id.
at 2–3.

      Silvia filed a petition for review, arguing that the BIA
adopted the IJ‘s opinion without providing its own analysis,




       3
          The IJ did not actually discuss the ―on account of‖
element of an asylum claim. We assume that the BIA was
referring to the IJ‘s finding that Silvia was not a member of a
―particular social group,‖ IJ Dec. at 19, 22, and that is the
finding we will review. The Government agrees with this
understanding of the BIA opinion. See Appellee‘s Br. at 30
n.9 (noting that the agency has not yet considered ―whether . .
. there is a nexus between the harm [Silvia] suffered or fears
and a protected ground‖).




                               9
and that the IJ applied an incorrect legal standard, ignored
precedent, and disregarded evidence.4

                              C

       ―We exercise de novo review over constitutional
claims or questions of law and the application of law to
facts.‖ Yusupov v. Att’y Gen., 518 F.3d 185, 197 (3d Cir.
2008) (citations omitted) (internal quotation marks omitted).
The IJ‘s factual findings ―are conclusive unless any
reasonable adjudicator would be compelled to conclude to the
contrary.‖     8 U.S.C. § 1252(b)(4)(B).         Under this
―extraordinarily deferential standard,‖ Abdulrahman v.
Ashcroft, 330 F.3d 587, 598 (3d Cir. 2003), findings of fact
―will be upheld if [they are] ‗supported by reasonable,
substantial, and probative evidence on the record considered
as a whole.‘‖ Lin-Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d
Cir. 2009) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992)).

       When the BIA adopts or defers to the underlying
decision of the IJ, we review the IJ‘s opinion as the decision
of the agency. See Abdulai v. Ashcroft, 239 F.3d 542, 549 n.2
(3d Cir. 2001). As the Government argues, however, ―review

      4
           The BIA had jurisdiction under 8 C.F.R. §§
1003.1(b)(3) and 1240.15, which grant it appellate
jurisdiction over ―[d]ecisions of Immigration Judges in
removal proceedings.‖ We have jurisdiction pursuant to 8
U.S.C. § 1252(a)(1). See also Chen v. Ashcroft, 376 F.3d
215, 221–22 (3d Cir. 2004). Venue is proper in this Court
because removal proceedings were completed in Newark,
New Jersey. 8 U.S.C. § 1252(b)(2).




                             10
of the immigration judge‘s decision would be proper in this
case . . . only to the extent affirmed or incorporated by the
Board.‖ Appellee‘s Br. at 21 n.3 (citing Sheriff v. Att’y Gen.,
587 F.3d 584, 588 (3d Cir. 2009)). In this case, the BIA
agreed with several of the IJ‘s findings but did not adopt all
of them. Accordingly, we may affirm the BIA‘s decision
only if we find that its stated reasons are correct, as it was the
BIA—not the IJ—that provided the final and authoritative
―grounds invoked by the agency.‖ SEC v. Chenery Corp.,
332 U.S. 194, 196 (1947); Li v. Att’y Gen., 400 F.3d 157, 163
(3d Cir. 2005) (reviewing only BIA‘s finding that ―assuming
[petitioner] was credible, he failed to establish past
persecution,‖ not IJ‘s adverse credibility determination,
because BIA did not adopt credibility finding); cf. Dia v.
Ashcroft, 353 F.3d 228, 241 (3d Cir. 2003) (holding that
under Chenery, when the BIA affirms the IJ without opinion,
we review the IJ‘s opinion as ―the grounds invoked by the
agency‖).

                                D

                                1

       With the aforementioned standards in mind, we turn to
Silvia‘s petition for review. We begin by noting that Silvia
did not argue in her opening brief that the BIA erred in
denying her CAT claim, so that issue is waived. See Lie v.
Ashcroft, 396 F.3d 530, 532 n.1 (3d Cir. 2005) (citing Nagle
v. Alspach, 8 F.3d 141, 143 (3d Cir. 1993) (―When an issue is
either not set forth in the statement of issues presented or not
pursued in the argument section of the brief, the appellant has
abandoned and waived that issue on appeal.‖)). Thus we
review only Silvia‘s requests for asylum and withholding of
removal.



                               11
       Whereas an application for withholding of removal
requires a showing that there is a ―clear probability‖ of
persecution in the country to which an applicant will be
removed, Chen v. Gonzales, 434 F.3d 212, 216 (3d Cir. 2005)
(citing 8 U.S.C. § 1231(b)(3)(A)), an application for asylum
must establish only that the applicant is ―unable or unwilling
to return to, and is unable or unwilling to avail himself or
herself of the protection of, that country because of [past]
persecution or a well-founded fear of [future] persecution on
account of race, religion, nationality, membership in a
particular social group, or political opinion,‖ 8 U.S.C. §§
1101(a)(42)(A), 1158(b)(1)(B)(i); 8 C.F.R. § 1208.13(b)(1).
―[A]n applicant has a well-founded fear of persecution if . . .
[t]here is a reasonable possibility‖ that she will suffer it, 8
C.F.R. § 1208.13(b)(2)(i), and a showing of past persecution
creates a rebuttable presumption of such a well-founded fear,
8 C.F.R. § 1208.13(b)(1). The persecution ―must be
committed by the government or forces the government is
either unable or unwilling to control.‖ Sukwanputra v.
Gonzales, 434 F.3d 627, 637 (3d Cir. 2006) (citing Lie v.
Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005)).

                              2

       The Government argues that Silvia did not establish
her ―[inability] or unwilling[ness] to avail herself of the
protection of the Guatemalan government.‖ Our review of
the record compels us to disagree.

        The parties agree that Silvia‘s conflict with Hilda and
Valle del Sol began when she initially decided to assist the
Guatemalan government and seek its protection—a decision
that left her and her sister Danay under armed guard, moving
from hotel to hotel each time there was a feared security



                              12
breach. Ultimately, the Guatemalan authorities took the
drastic measure of working with the Mexican government, the
United Nations, and several international organizations to
obtain refugee status for Silvia and Danay in Mexico. These
extraordinary measures demonstrate that the Guatemalan
government believed there was a ―reasonable possibility‖
Silvia would be persecuted if she remained in Guatemala.
For that reason, we find no support for the BIA‘s finding that
Silvia does not have a reasonable fear of persecution if she is
returned there.

        Although the Guatemalan government displayed great
willingness to protect Silvia before and after her testimony in
the Lopez-Lopez murder trial, this willingness sheds no light
on Guatemala‘s ability to protect her. The fact that
Guatemala saw fit to relocate Silvia to Mexico is tantamount
to an admission that it could not protect her in Guatemala.
Guatemala‘s decision to move Silvia may have prevented
future harm, but it does not constitute ―protection‖ in the
same way that a government‘s law enforcement apparatus
protects its people by maintaining a state of law and order.
There is nothing in the record to suggest that Guatemala will
be any better able to protect Silvia if she is returned there
now. We see no reason to doubt, then, that Silvia fears
retaliation from the same individuals and organization that the
Guatemalan government could not control eight years ago.
Accordingly, the BIA‘s finding that she has failed to meet this
element is not supported by substantial evidence.

       The BIA‘s alternative holding—that any persecution
Silvia might face in Guatemala would not be based on her
membership in a ―particular social group‖—also is not
supported by substantial evidence. In Fatin v. INS, 12 F.3d
1233, 1239–40 (3d Cir. 1993), we adopted the interpretation



                              13
of ―particular social group‖ that the BIA announced in Matter
of Acosta, 19 I. & N. Dec. 211 (B.I.A. 1985). Under Acosta,
a ―particular social group‖ is defined as:

       [A] group of persons all of whom share a
       common, immutable characteristic. The shared
       characteristic might be an innate one such as
       sex, color, or kinship ties, or in some
       circumstances it might be a shared past
       experience such as former military leadership or
       land ownership. [T]he common characteristic
       that defines the group, it must be one that the
       members of the group either cannot change, or
       should not be required to change because it is
       fundamental to their individual identities or
       consciences.

19 I. & N. Dec. at 233. The parties agree that Silvia testified
against Hilda and other members of Valle del Sol. She
therefore shares a ―common, immutable characteristic‖ with
other civilian witnesses who have the ―shared past
experience‖ of assisting law enforcement against violent
gangs that threaten communities in Central America. It is a
characteristic that members cannot change because it is based
on past conduct that cannot be undone. To the extent that
members of this group can recant their testimony, they
―should not be required to‖ do so.5


       5
          The BIA has rejected a similar social group
comprised of ―noncriminal informants,‖ finding that it lacked
the ―particularity‖ and ―social visibility‖ required under the
BIA‘s new interpretation of the phrase ―particular social
group.‖ In re C-A-, 23 I. & N. Dec. 951, 957, 959–61 (B.I.A.



                              14
       The BIA has not yet addressed several other elements
of Silvia‘s application for asylum and withholding of
removal—including whether the harm she might face in
Guatemala rises to the level of persecution, whether there
would be a nexus between any persecution and her
membership in a particular social group, and whether she was
―firmly resettled‖ in Mexico such that she is barred from
receiving asylum under 8 C.F.R. § 1208.13(c)(2)(i)(B). We
leave these matters to the BIA on remand. See I.N.S. v.
Orlando Ventura, 537 U.S. 12, 16 (2002).

                              III

       Unlike Silvia, Claudia‘s interactions with Valle del Sol
were quite limited, she never testified against Hilda or any of
Hilda‘s associates, and she never requested protection from
the Guatemalan government. Claudia‘s claim is based on her

2006), aff’d sub nom. Castillo-Arias v. U.S. Att’y Gen., 446
F.3d 1190, 1196 (11th Cir. 2006), cert. denied sub nom.
Castillo-Arias v. Gonzales, 127 S. Ct. 977 (2007). In re C-A-
is distinguishable, however, in that it involved confidential
informants whose aid to law enforcement was not public,
whereas in this case, Silvia‘s identity is, and always has been,
known to her alleged persecutors. Moreover, in Valdiviezo-
Galdamez v. Attorney General of the United States, we held
that the BIA has failed to sufficiently explain and justify its
addition of ―particularity‖ and ―social visibility‖ to the
traditional Acosta requirements. --- F.3d ----, No. 08-4564,
2011 WL 5345436, at *22 (3d Cir. Nov. 8, 2011). Until the
BIA provides an analysis that adequately supports its
departure from Acosta, we remain bound by the well-
established definition of ―particular social group‖ found in
Fatin.



                              15
belief that she will be persecuted either because she is Silvia‘s
sister or because she became friendly with Hilda in 1998 and
learned about Valle del Sol activities, but then rejected what
she perceived to be attempts at recruitment into the gang.
Like Silvia, Claudia claimed that Hilda and Henry Sosa found
her and her mother living in New Jersey and threatened them
in person and by telephone. Claudia also alleged that Hilda
has since been released from prison and tried to enter the
United States, but she was turned away at the border.

        The IJ found, and the BIA agreed, that Claudia‘s
asylum application was time-barred and that, in any event,
she was unable to show a clear probability of future
persecution because she never sought police protection, the
Guatemalan authorities went to great lengths to protect her
sister Silvia, and she failed to provide evidence to corroborate
her affidavit and testimony about threats. IJ Dec. at 14–18;
BIA Dec. at 2–3. The BIA also affirmed the IJ‘s holding that
Claudia was not entitled to relief under CAT because she
could not show that the Guatemalan government would
acquiesce in, or turn a blind eye to, her torture. IJ Dec. at 18;
BIA Dec. at 3. Claudia does not dispute the BIA‘s findings
that her asylum application was untimely and that she failed
to establish a claim under the CAT. Thus we review only
Claudia‘s request for withholding of removal.

       To qualify for withholding of removal under the INA,
an alien must show either (1) that she has suffered past
persecution in the country of removal ―on account of race,
religion, nationality, membership in a particular social group,
or political opinion,‖ in which case, a rebuttable presumption
of future persecution applies; or (2) that she will be
persecuted in the country of removal—i.e., there is a ―‗clear
probability‘ that the alien‘s life or freedom would be



                               16
threatened upon her removal to a particular country,‖ Chen,
434 F.3d at 216 (quoting INS v. Stevic, 467 U.S. 407, 412
(1984)) (citing 8 U.S.C. § 1231(b)(3)(A))—for one of the
same reasons (race, religion, etc.). 8 C.F.R. § 208.16(b)(1)–
(2); Myat Thu v. Att’y Gen., 510 F.3d 405, 413 (3d Cir. 2007)
(quoting 8 U.S.C. § 1101(a)(42)(A)) (internal quotation
marks omitted). Under the ―clear probability‖ standard, the
applicant must show that persecution would ―more likely than
not‖ occur. § 208(b)(1)(iii), (2); Quao Lin Dong v. Att’y
Gen., 638 F.3d 223, 228 (3d Cir. 2011). ―[A]s with any claim
of persecution, the acts must be committed by the government
or forces the government is either unable or unwilling to
control.‖ Sukwanputra, 434 F.3d at 637 (citation omitted).

       Nothing in the record compels us to reach factual
findings contrary to those reached by the IJ in respect to
Claudia‘s case. Claudia admitted during her testimony that
she never personally contacted law enforcement in Guatemala
about her interactions with Hilda and Valle del Sol, and
although she may have been understandably fearful while she
was living in Guatemala, there is nothing in the record to
support a finding that she was ever persecuted in the past.
Claudia must therefore show a clear probability of future
persecution, which she cannot do in light of the IJ‘s finding
that Claudia and Silvia failed to corroborate their testimony
about threats Claudia allegedly received after she entered the
United States. There is no reason for us to upset the IJ‘s
determination that such corroboration could reasonably be
expected and that Claudia and Silvia did not adequately
explain its absence. See Abdulai, 239 F.3d 554 (announcing
three-part inquiry for whether an application may be denied
based on a failure to corroborate). On this record, we agree
with the BIA that Claudia failed to meet her burden of




                             17
showing it is more likely than not that she will face
persecution in Guatemala. We will therefore deny Claudia‘s
petition for review.

                             IV

       For the reasons stated, we will deny Claudia‘s petition
for review, grant Silvia‘s petition for review, and remand
Silvia‘s case to the BIA for proceedings consistent with this
opinion.




                             18